DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Parent Data
17578197, filed 01/18/2022 claims foreign priority to 2021-008068, filed 01/21/2021
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 01/18/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2004/0012812) in view of Norsten et al (US 2010/0086768).
Regarding claim 1, Shimizu discloses image formation apparatus (fig. 1 item 100, printer) for combining a plurality of processes to execute a job related to image formation (CPU 101 of the printer 100 executes processes illustrated in the flowchart according to programs including the print program, stored in the ROM 105 to print images, [0080]-[0086]), the image formation apparatus (fig. 1 item 100, printer) comprising: 
a communicator that sends and receives data to and from an external application via a network (network controller 102 is a transmission and reception control unit connected to the client PC 120, for receiving the print request and print data transmitted from the client PC 120 to the printer 100, and transmitting information concerning the status of the printer, such as error information of jamming of paper, to the client PC 120, [0079]-[0081]), 
an image data acquirer that acquires image data (printer 100 uses network controller 102 to acquire print image data, [0079]-[0081]), 
an image former that forms an image based on the image data (printer 100 prints image based on acquired image data, [0079]-[0081]), 
a storage that stores temporary intermediate data involved in the image formation (memory 104 is a volatile storage device for temporarily storing the print data, [0079]-[0082]), 
a display that displays a message for a user (display portion displaying guidance information, such a message saying "Data of this job is about to be erased at Security level (Erasing method) 2 (this value is one of Security levels 1 to 5 set by the user, which is confirmed in the step S1021 or S1321). Is it OK to execute the data erasure? If it is OK, please push OK button. To cancel the erasing process, please push Cancel button. To change the erasing method, please push [Erasing method change] button.", [0232]-[0233]), and 
a controller that controls the communicator, the image data acquirer, the image former, the storage, and the display (CPU controls network controller 102, the printer engine 110, the storage and the display, [0079]-[0103], [0232]-[0233]); 
wherein upon performing a process of the plurality of processes, the controller determines whether a next process is present, and if a next process is present, the controller erases the intermediate data and then proceeds to the next process without making the display display an erasure message indicating erasure of the intermediate data (fig. 2, when system performs processes such as printing processes, security print mode processes and printing normally terminated, system determines whether printing normally terminated, and when printing is normally terminated, system erases data from hard disk without displaying an erasure message for the erased data, [0087]-[0103]), while if a next process is absent, the controller erases the intermediate data (fig. 2, when system does not perform processes such as printing normally terminated, system CPU transmits error information and erases data from hard disk, [0087]-[0103]).
Shimizu does not specifically disclose concept of while if a next process is absent, the controller erases the intermediate data and then makes the display display an erasure message indicating erasure of the intermediate data.
However, Norsten et al specifically teaches concept of while if a next process is absent, the controller erases the intermediate data and then makes the display display an erasure message indicating erasure of the intermediate data (when printing process is not re-printed (if a next process is absent) so as to re-printing, delete information during re-printing (erases the intermediate data) and display the printed image indicating to user that the information on the image was deleted (display an erasure message indicating erasure of the intermediate data), [0049]-[0050], [0107]-[0117])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Shimizu with concept of while if a next process is absent, the controller erases the intermediate data and then makes the display display an erasure message indicating erasure of the intermediate data of Norsten et al.  One of ordinary skill in the art would have been motivated to make this modification in order to reduce the quantity of discarded documents, (Norsten et al, [0003])

Regarding claim 2, Shimizu discloses image formation apparatus (fig. 1 item 100, printer), 
Shimizu does not specifically disclose concept of wherein when the controller erases the intermediate data and then proceeds to a next process without making the display display an erasure message indicating erasure of the intermediate data, the controller makes the display display an erasure message indicating erasure of the intermediate data after a lapse of predetermined hold time.
However, Norsten et al specifically teaches concept of wherein when the controller erases the intermediate data and then proceeds to a next process without making the display display an erasure message indicating erasure of the intermediate data, the controller makes the display display an erasure message indicating erasure of the intermediate data after a lapse of predetermined hold time (when system CPU deletes information during re-printing, displays the printed image indicating to user that the information on the image was deleted, [0049]-[0050], [0107]-[0117])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Shimizu with concept of wherein when the controller erases the intermediate data and then proceeds to a next process without making the display display an erasure message indicating erasure of the intermediate data, the controller makes the display display an erasure message indicating erasure of the intermediate data after a lapse of predetermined hold time of Norsten et al.  One of ordinary skill in the art would have been motivated to make this modification in order to reduce the quantity of discarded documents, (Norsten et al, [0003])

Regarding claim 3, Shimizu discloses image formation apparatus (fig. 1 item 100, printer), wherein when the controller performs a process and then has a next process to be performed (fig. 2, when system performs processes such as printing processes, security print mode processes and printing normally terminated, system determines whether printing normally terminated, and when printing is normally terminated, system erases data from hard disk without displaying an erasure message for the erased data, [0087]-[0103]), the controller determines whether intermediate data are to be transferred (CPU determines whether data are to be transferred, [0032]-[0034]), and if the intermediate data are not to be transferred, the controller erases the intermediate data and then proceeds to a next process without making the display display an erasure message indicating erasure of the intermediate data (fig. 2, when system transfers processes such as printing processes, security print mode processes and printing normally terminated, system determines whether printing normally terminated, and when printing is normally terminated, system erases data from hard disk without displaying an erasure message for the erased data, [0087]-[0103]),
Shimizu does not specifically disclose concept of while if the intermediate data are to be transferred, the controller makes the display display an erasure message indicating erasure of the intermediate data after a lapse of predetermined hold time.
However, Norsten et al specifically teaches concept of while if the intermediate data are to be transferred, the controller makes the display display an erasure message indicating erasure of the intermediate data after a lapse of predetermined hold time (when printing process is not transferred to re-print so as to re-printing (if the intermediate data are to be transferred), delete information during re-printing (erases the intermediate data) and displaying the printed image indicating to user that the information on the image was deleted after a period of time (display an erasure message indicating erasure of the intermediate data after a lapse of predetermined hold time), [0049]-[0050], [0107]-[0117])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Shimizu with concept of while if the intermediate data are to be transferred, the controller makes the display display an erasure message indicating erasure of the intermediate data after a lapse of predetermined hold time of Norsten et al.  One of ordinary skill in the art would have been motivated to make this modification in order to reduce the quantity of discarded documents, (Norsten et al, [0003])

Regarding claim 4, Shimizu discloses image formation apparatus (fig. 1 item 100, printer), wherein the controller erases the intermediate data if having a next process to be performed (fig. 2, when system performs processes such as printing processes, security print mode processes and printing normally terminated, system determines whether printing normally terminated, and when printing is normally terminated, system erases data from hard disk without displaying an erasure message for the erased data, [0087]-[0103]), and then determines whether a message prespecified by user is stored in the storage (display portion displaying stored guidance information, such a message saying "Data of this job is about to be erased at Security level (Erasing method) 2 (this value is one of Security levels 1 to 5 set by the user, which is confirmed in the step S1021 or S1321). Is it OK to execute the data erasure? If it is OK, please push OK button. To cancel the erasing process, please push Cancel button. To change the erasing method, please push [Erasing method change] button.", [0232]-[0233]), and if the message is stored, the controller makes the display display the message (display portion displaying stored guidance information, such a message saying "Data of this job is about to be erased at Security level (Erasing method) 2 (this value is one of Security levels 1 to 5 set by the user, which is confirmed in the step S1021 or S1321). Is it OK to execute the data erasure? If it is OK, please push OK button. To cancel the erasing process, please push Cancel button. To change the erasing method, please push [Erasing method change] button.", [0035]-[0046], [0053]-[0054], [0232]-[0233]), while if the message is not stored, the controller proceeds to a next process without making the display display the message (if the message is not stored, the controller proceeds to a next process without making the display display the message, [0035]-[0046], [0053]-[0054], [0232]-[0233]).

Regarding claim 5, Shimizu discloses image formation method of combining a plurality of processes to execute a job related to image formation, the method comprising (CPU 101 of the printer 100 executes processes illustrated in the flowchart according to programs including the print program, stored in the ROM 105 to print images, [0080]-[0086]): 
communication to send and receive data to and from an external application via a network (network controller 102 is a transmission and reception control unit connected to the client PC 120, for receiving the print request and print data transmitted from the client PC 120 to the printer 100, and transmitting information concerning the status of the printer, such as error information of jamming of paper, to the client PC 120, [0079]-[0081]), 
image data acquisition to acquire image data (printer 100 uses network controller 102 to acquire print image data, [0079]-[0081]), 
image formation to form an image based on the image data (printer 100 prints image based on image data, [0079]-[0081]), 
storage to store temporary intermediate data involved in the image formation (memory 104 is a volatile storage device for temporarily storing the print data, [0079]-[0082]), and 
displaying to display a message for a user (display portion displaying guidance information, such a message saying "Data of this job is about to be erased at Security level (Erasing method) 2 (this value is one of Security levels 1 to 5 set by the user, which is confirmed in the step S1021 or S1321). Is it OK to execute the data erasure? If it is OK, please push OK button. To cancel the erasing process, please push Cancel button. To change the erasing method, please push [Erasing method change] button.", [0232]-[0233]); 
wherein upon performing a process of the plurality of processes, if a next process is present, the intermediate data are erased and followed by proceeding to the next process without displaying an erasure message indicating erasure of the intermediate data (fig. 2, when system performs processes such as printing processes, security print mode processes and printing normally terminated, system determines whether printing normally terminated, and when printing is normally terminated, system erases data from hard disk without displaying an erasure message for the erased data, [0087]-[0103]), while if a next process is absent, the intermediate data are erased (fig. 2, when system does not perform processes such as printing normally terminated, system CPU transmits error information and erases data from hard disk, [0087]-[0103])..
Shimizu does not specifically disclose concept of while if a next process is absent, the intermediate data are erased and an erasure message indicating erasure of the intermediate data is displayed in the displaying.
However, Norsten et al specifically teaches concept of while if a next process is absent, the intermediate data are erased and an erasure message indicating erasure of the intermediate data is displayed in the displaying (when printing process is not re-printed (if a next process is absent) so as to re-printing, delete information during re-printing (erases the intermediate data) and display the printed image indicating to user that the information on the image was deleted (display an erasure message indicating erasure of the intermediate data), [0049]-[0050], [0107]-[0117])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified system of Shimizu with concept of while if a next process is absent, the intermediate data are erased and an erasure message indicating erasure of the intermediate data is displayed in the displaying of Norsten et al.  One of ordinary skill in the art would have been motivated to make this modification in order to reduce the quantity of discarded documents, (Norsten et al, [0003])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677